 SOVEREIGN PRODUCTIONS, INC.359SOVERIGN PRODUCTIONS, INC., and RALSTON & RIPLEYCOMPANY'andOFFICEEMPLOYES' INTERNATIONALUNION, LOCAL NO. 174, A.F.L., Petitioner.Case No. 21-RC-3263.December15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held beforeFloyd C.Brewer, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks a unit of all office and clerical em-ployees of the Employer.The Employer and the Alliance ofTelevision Film Producers,Inc., hereinafter called Alliance, 2contend that the proposed unit is inappropriate and that anAlliance-wide unit is alone appropriate.The Alliance was formed in the fall of 1951 and is now com-prised of several members who are engaged in the production oftelevision films.The Employer has been a member of theAlliance since it commenced operations on November 4, 1952.The Alliance,from its formation,has bargained,in behalf ofitsmembers,on a multiemployer basis with a number of labororganizations representing various production and technicalemployees.However, there is no history of collective bargain-ing covering the office clerical employees involved in thiscase, nor, except for Flying A Productions,'is there a historyof collective bargaining for any other office clerical employeesof the members of the Alliance.We do not believe that theforegoing pattern of multiemployer bargaining for the Em-ployer's production and technical staff should preclude a findingthat the unit of office employees sought herein is appropriate.4'After the close of the hearing,the Petitioner moved,in effect,to withdraw that portion ofits petition relating to the Ralston & Ripley Company as it was satisfied,after an examinationof the record, that this company was not an"employer"At the hearing,the Employer con-tended that this portion of the petition should be dismissed on the ground that Ralston R,Ripley Company did not employ any employees within the unit requested.As the parties arenow in substantial agreement,we shall grant the Petitioner's request to withdraw that por-tion of the petition relating to Ralston & Ripley Company.2 The Alliance was permitted to intervene in this proceeding.3The record shows that prior to the formation of the Alliance,Flying A Productions recog-nized the Petitioner as the collective-bargaining representative of its office and clerical em-ployees, and it continues to bargain separately with the Petitioner for these employees4Fibreboard Products,Inc.,San Joaquin Division,102 NLRB 405; Lownsbury ChevroletCompany, 101 NLRB 1752.107 NLRB No 101 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that all office clerical employees of theEmployer, excluding all other employees, guards, and super-visors as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]J.G. BOSWELL COMPANYandINTERNATIONAL ASSOCIA-TION OF MACHINISTS, AFL, Petitioner. Case No. 20-RC-2410. December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karin Nelson,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The Employeris engaged in commerce within the mean-ing of the Act.2.The labororganizationinvolvedclaims to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner seeks a single unit of production and mainte-nance employees at the Employer's gins and oil mill located atCorcoran,Tulare,and Tipton, California.' The Employeragrees that this is an appropriate unit, except that the Employerwould exclude, and the Petitioner would include, ranch-shopemployees, feed-mill employees, and watchmen. The Employerwould also exclude the water-department employees, while thePetitioner takes no position.The Petitioner would includecertain seasonal employees,whereas the Employer contendsthat they should either be excluded or found ineligible to votein any election directed herein.The Employer is a California corporation engaged in grow-ing cotton,alfalfa,and barley as well as raising cattle on itsvarious ranches,which are located near the foregoing cities,and is also engaged in ginning, buying and selling cotton, andIThe Employer contends that the Petitioner has not made a sufficient showing of interest.We find no merit in this contention, as showing of interest is an administrative matter, notlitigable by the parties. Yellow Cab Company,103 NLRB 395.Moreover,we are satisifed thatthe Petitioner has made an adequate showing.2 There are 7 gins and 1 oil mill at Corcoran, and 1 gin at both Tulare and Tipton. Thelatter cities are approximately 20 miles fromCorcoran.107 NLRB No. 105.